PER CURIAM.
In this cause the motion of appellant filed June 21, 1943, to be permitted to file a supplemental record, is allowed.
And this cause coming on to be heard upon the transcript, briefs and arguments of counsel, on consideration whereof, it appearing that there is no reversible error on the record, it is ordered and adjudged that the judgment appealed from, 50 F.Supp. 445, entered in the District Court on May 22, 1943, denying appellant’s motion for new trial, be and the same is in all things affirmed.
Rule 30 of this court is suspended and mandate will issue forthwith.